Citation Nr: 9934673	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation greater than 20 percent for 
intervertebral disc syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 

INTRODUCTION

The veteran had active duty in the Army from November 1965 to 
November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).  The veteran perfected an appeal of the March 1997 
decision.


REMAND 

The Board finds the veteran's claim for increased 
compensation benefits is well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to the claim.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 629, 631- 
32 (1992); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 
F.3d 1464 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 
2348(1998).

The veteran's October 1996 statement indicated that he had 
received treatment since 1988 at a VA Medical Center (VAMC) 
in West Los Angeles, California.  The RO requested and 
received treatment records from the VAMC from October 1995 to 
the present. 

The most recent VA compensation and pension examination in 
February 1997 noted absent Achilles reflex, bilaterally, but 
did not include a complete neurological work-up or measure 
pain on motion.  Subsequent to the examination, magnetic 
resonance imaging findings in May 1998 revealed severe disc 
space narrowing at the lumbosacral junction.  

The U.S. Court of Veterans Appeals (Court) has ruled that the 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet.App. 121 (1991). 
Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain a copy of all 
treatment records relating to the 
veteran's treatment for invertebral disc 
syndrome from the West Los Angeles, 
California VA Medical Center since 1988.  
All records received should be placed in 
the claims folder.

2.  The RO should have the veteran's 
Hebrew medical records which are located 
in the claims folder translated.  

3.  The veteran should be afforded VA 
orthopedic and neurologic examinations 
to determine the nature and severity of 
his service-connected intervertebral 
disc disease.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment.

The examiner should conduct a thorough 
orthopedic examination of the back and 
provide a diagnosis of any pathology 
found.  In examining the back the 
examiner should be asked to specify 
whether the examination revealed any 
evidence of sciatic neuropathy, with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings appropriate 
to the site of the diseased disc.  The 
examiner should also determine the range 
of motion of the lumbosacral spine, 
including the specific limitation of 
motion due to pain.

The examiner should also be asked to 
specify whether the examination revealed 
any evidence of muscle spasm, loss of 
lateral spine motion in the standing 
position, listing of the spine to one 
side, positive or negative Golthwaite's 
sign, limitation of forward bending in 
the standing position, osteoarthritic 
changes or narrowing or irregularity of 
joint spaces, or any abnormal mobility 
on forced motion.

The examiner should also describe any 
functional loss pertaining to the low 
back, including the inability to perform 
normal working movements of the back 
with normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to 
evaluate any functional loss due to pain 
or weakness, and to document all 
objective evidence of those symptoms.  
In addition, the examiner should provide 
an opinion on the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use and not limit his/her 
evaluation of disability to a point in 
time when the symptoms are quiescent.  
The examiner should also document, to 
the extent possible, the frequency and 
duration of exacerbations of symptoms.  

4.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed.  In 
particular, the RO should ensure that 
the requested examination and opinion 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  In the event that any benefit sought 
is not granted, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case and 
be given the opportunity to respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
5101 (West Supp. 1997) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


